By the Court.
This day this cause came on to be heard upon the pleadings and evidence, and was argued by counsel and submitted to the court. On consideration whereof, the court finds that said Mary Kosmider Ling held by E. J. Emerick, superintendent at the institution referred to in the petition, is not rightfully or lawfully there held, and that she is entitled to be discharged.
*407It is, therefore, ordered and adjudged that the said Mary Kosmider Ling be discharged from said institution.

Judgment for plaintiff.

Nichols,. C. J., Jones, Johnson and Donahue, JJ., concur.